971 A.2d 909 (2009)
In re Navron PONDS, Respondent. Bar Registration No. 306589.
No. 02-BG-659.
District of Columbia Court of Appeals.
May 14, 2009.
BEFORE: WASHINGTON, Chief Judge, GLICKMAN, Associate Judge, and STEADMAN, Senior Judge.

ORDER
PER CURIAM.
On consideration of the August 22, 2002, order of the U.S. District Court for the District of Maryland disbarring respondent from practice before that court, this court's September 3, 2002, order suspending respondent from practice in this jurisdiction pending final disposition by this court, the Report and Recommendation and Supplemental Report and Recommendation of the Board on Professional Responsibility, to which no exceptions have been taken, respondent's motion and supplemental motion for nunc pro tunc treatment, Bar Counsel's oppositions thereto, and respondent's Amended Affidavit and Second Amended Affidavit in Compliance with D.C. Bar R. XI, § 14(g), it is
ORDERED that Navron Ponds is hereby disbarred from the practice of law in the District of Columbia. See In re Libby, 945 A.2d 1169 (D.C.2008); In re Goffe, 641 A.2d 458 (D.C.1994). It is
FURTHER ORDERED that respondent's motion and supplemental motion for nunc pro tunc treatment are denied and that for the purposes of reinstatement, respondent's disbarment will run from February 24, 2009, the date that he filed his Second Amended Affidavit thereby bringing him into full compliance with the requirements of D.C.Bar. R. XI, § 14(g). It is
FURTHER ORDERED that the matter based on respondent's misdemeanor violations of 26 U.S.C. § 7203 is dismissed as moot.